Exhibit (10)(iii)(A)(13)

 


EMPLOYMENT AGREEMENT

 

 

                This Agreement is made as of the Effective Date between
Broadwing Inc. (“Employer”), and Thomas L. Schilling (“Employee”).  For purposes
of this Agreement, the “Effective Date” is July 24, 2002.

 

Employer and Employee agree as follows:

 

1.             Employment.  By this Agreement, Employer and Employee set forth
the terms of Employer’s employment of Employee on and after the Effective Date. 
Any prior agreements or understandings with respect to Employee’s employment by
Employer are canceled as of the Effective Date.

 

2.              Term of Agreement.   The term of this Agreement initially shall
be the two-year period commencing on the Effective Date.  On the first
anniversary of the Effective Date and on each subsequent anniversary of the
Effective Date, the term of this Agreement automatically shall be extended for a
period of one additional year.  Notwithstanding the foregoing, the term of this
Agreement is subject to termination as provided in Section 13.

 

3.             Duties.

 

                A.            Employee will serve as Chief Financial Officer for
Employer or in such other equivalent capacity as may be designated by the Chief
Executive Officer of Employer. Employee will report to the Chief Executive
Officer of Employer or to such other officer as the Chief Executive Officer of
Employer may direct.

 

                B.            Employee shall furnish such managerial, executive,
financial, technical, and other skills, advice, and assistance in operating
Employer and its Affiliates as Employer may reasonably request.  For purposes of
this Agreement, “Affiliate” means each corporation that is a member of a
controlled group of corporations (within the meaning of section 1563(a) of the
Internal Revenue Code of 1986, as amended (the “Code”)) which includes Employer.

 

                C.            Employee shall also perform such other duties,
consistent with the provisions of Section 3.A., as are reasonably assigned to
Employee by the Chief Executive Officer of Employer.

 

                D.            Employee shall devote Employee’s entire time,
attention, and energies to the business of Employer and its Affiliates.  The
words “entire time, attention, and energies” are intended to mean that Employee
shall devote Employee’s full effort during reasonable working hours to the
business of Employer and its Affiliates and shall devote at least 40 hours per
week to the business of Employer and its Affiliates.  Employee shall travel to
such places as are necessary in the performance of Employee’s duties.

 

 

--------------------------------------------------------------------------------


 

4.             Compensation.

 

                A.            Employee shall receive a base salary (the “Base
Salary”) of at least $325,000.00 per year, payable not less frequently than
monthly, for each year during the term of this Agreement, subject to proration
for any partial year.  Such Base Salary, and all other amounts payable under
this Agreement, shall be subject to withholding as required by law.

 

                B.            In addition to the Base Salary, Employee shall be
entitled to receive an annual bonus (the “Bonus”) for each calendar year for
which services are performed under this Agreement.  Any Bonus for a calendar
year shall be payable after the conclusion of the calendar year in accordance
with Employer’s regular bonus payment policies.  Each year beginning in 2002,
Employee shall be given a Bonus target of not less than $195,000.00.

 

                C.            On at least an annual basis, Employee shall
receive a formal performance review and be considered for Base Salary and/or
Bonus target increases.

 

5.             Expenses.  All reasonable and necessary expenses incurred by
Employee in the course of the performance of Employee’s duties to Employer shall
be reimbursable in accordance with Employer’s then current travel and expense
policies.

 

6.             Benefits.

 

                A.            While Employee remains in the employ of Employer,
Employee shall be entitled to participate in all of the various employee benefit
plans and programs, or equivalent plans and programs, which are made available
to similarly situated officers of Employer.

 

                B.            Notwithstanding anything contained herein to the
contrary, the Base Salary and Bonuses otherwise payable to Employee shall be
reduced by any benefits paid to Employee by Employer under any disability plans
made available to Employee by Employer.

 

                C.            In each year of this Agreement, Employee will be
granted stock options under Employer’s 1997 Long Term Incentive Plan or any
similar plan made available to employees of Employer at the same time options
are granted to all other officers of Employer.

 

                7.             Confidentiality.  Employer and its Affiliates are
engaged in the telecommunications industry within the U.S.  Employee
acknowledges that in the course of employment with the Employer, Employee will
be entrusted with or obtain access to information proprietary to the Employer
and its Affiliates with respect to the following (all of which information is
referred to hereinafter collectively as the “Information”); the organization and
management of Employer and its Affiliates; the names, addresses,

 

 

2

--------------------------------------------------------------------------------


 

 

buying habits, and other special information regarding past, present and
potential customers, employees and suppliers of Employer and its Affiliates;
customer and supplier contracts and transactions or price lists of Employer, its
Affiliates and their suppliers; products, services, programs and processes sold,
licensed or developed by the Employer or its Affiliates; technical data, plans
and specifications, present and/or future development projects of Employer and
its Affiliates; financial and/or marketing data respecting the conduct of the
present or future phases of business of Employer and its Affiliates; computer
programs, systems and/or software; ideas, inventions, trademarks, business
information, know-how, processes, improvements, designs, redesigns, discoveries
and developments of Employer and its Affiliates; and other information
considered confidential by any of the Employer, its Affiliates or customers or
suppliers of  Employer, its Affiliates.  Employee agrees to retain the
Information in absolute confidence and not to disclose the Information to any
person or organization except as required in the performance of Employee’s
duties for Employer, without the express written consent of Employer; provided
that Employee’s obligation of confidentiality shall not extend to any
Information which becomes generally available to the public other than as a
result of disclosure by Employee.

 

8.             New Developments.  All ideas, inventions, discoveries, concepts,
trademarks, or other developments or improvements, whether patentable or not,
conceived by the Employee, alone or with others, at any time during the term of
Employee’s employment, whether or not during working hours or on Employer’s
premises, which are within the scope of or related to the business operations of
Employer or its Affiliates (“New Developments”), shall be and remain the
exclusive property of Employer.  Employee shall do all things reasonably
necessary to ensure ownership of such New Developments by Employer, including
the execution of documents assigning and transferring to Employer, all of
Employee’s rights, title and interest in and to such New Developments, and the
execution of all documents required to enable Employer to file and obtain
patents, trademarks, and copyrights in the United States and foreign countries
on any of such New Developments.

 

9.             Surrender of Material Upon Termination.  Employee hereby agrees
that upon cessation of Employee’s employment, for whatever reason and whether
voluntary or involuntary, Employee will immediately surrender to Employer all of
the property and other things of value in his possession or in the possession of
any person or entity under Employee’s control that are the property of Employer
or any of its Affiliates, including without any limitation all personal notes,
drawings, manuals, documents, photographs, or the like, including copies and
derivatives thereof, relating directly or indirectly to any confidential
information or materials or New Developments, or relating directly or indirectly
to the business of Employer or any of its Affiliates.

 

10.           Remedies.

 

                A.            Employer and Employee hereby acknowledge and agree
that the services rendered by Employee to Employer, the information disclosed to
Employee during and by virtue of Employee’s employment, and Employee’s
commitments and obligations to

 

 

3

--------------------------------------------------------------------------------


 

Employer and its Affiliates herein are of a special, unique and extraordinary
character, and that the breach of any provision of this Agreement by Employee
will cause Employer irreparable injury and damage, and consequently the Employer
shall be entitled to, in addition to all other remedies available to it,
injunctive and equitable relief to prevent a breach of Sections 7, 8, 9, 11 and
12 of this Agreement and to secure the enforcement of this Agreement.

 

                B.            Except as provided in Section 10.A., the parties
agree to submit to final and binding arbitration any dispute, claim or
controversy, whether for breach of this Agreement or for violation of any of
Employee’s statutorily created or protected rights, arising between the parties
that either party would have been otherwise entitled to file or pursue in court
or before any administrative agency (herein “claim”), and waives all right to
sue the other party.

 

                                (i)            This agreement to arbitrate and
any resulting arbitration award are enforceable under and subject to the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”).  If the FAA is held not to apply
for any reason then Ohio Revised Code Chapter 2711 regarding the enforceability
of arbitration agreements and awards will govern this Agreement and the
arbitration award.

 

                                (ii)           (a)           All of a party’s
claims must be presented at a single arbitration hearing.  Any claim not raised
at the arbitration hearing is waived and released.  The arbitration hearing will
take place in Cincinnati, Ohio.

 

                                                (b)           The arbitration
process will be governed by the Employment Dispute Resolution Rules of the
American Arbitration Association (“AAA”) except to the extent they are modified
by this Agreement.

 

                                                (c)           Employee has had
an opportunity to review the AAA rules and the requirements that Employee must
pay a filing fee for which the Employer has agreed to split on an equal basis.

 

                                                (d)           The arbitrator
will be selected from a panel of arbitrators chosen by the AAA in White Plains,
New York.  After the filing of a Request for Arbitration, the AAA will send
simultaneously to Employer and Employee an identical list of names of five
persons chosen from the panel.  Each party will have 10 days from the
transmittal date in which to strike up to two names, number the remaining names
in order of preference and return the list to the AAA.

 

                                                (e)           Any pre-hearing
disputes will be presented to the arbitrator for expeditious, final and binding
resolution.

 

                                                (f)            The award of the
arbitrator will be in writing and will set forth each issue considered and the
arbitrator’s finding of fact and conclusions of law as to each such issue.

 

 

4

--------------------------------------------------------------------------------


 

                                                (g)           The remedy and
relief that may be granted by the arbitrator to Employee are limited to lost
wages, benefits, cease and desist and affirmative relief, compensatory,
liquidated and punitive damages and reasonable attorney’s fees, and will not
include reinstatement or promotion.  If the arbitrator would have awarded
reinstatement or promotion, but for the prohibition in this Agreement, the
arbitrator may award front pay.  The arbitrator may assess to either party, or
split, the arbitrator’s fee and expenses and the cost of the transcript, if any,
in accordance with the arbitrator’s determination of the merits of each party’s
position, but each party will bear any cost for its witnesses and proof.

 

                                                (h)           Employer and
Employee recognize that a primary benefit each derives from arbitration is
avoiding the delay and costs normally associated with litigation.  Therefore,
neither party will be entitled to conduct any discovery prior to the arbitration
hearing except that:  (i) Employer will furnish Employee with copies of all
non-privileged documents in Employee’s personnel file; (ii) if the claim is for
discharge, Employee will furnish Employer with records of earnings and benefits
relating to Employee’s subsequent employment (including self-employment) and all
documents relating to Employee’s efforts to obtain subsequent employment; (iii)
the parties will exchange copies of all documents they intend to introduce as
evidence at the arbitration hearing at least 10 days prior to such hearing; (iv)
Employee will be allowed (at Employee’s expense) to take the depositions, for a
period not to exceed four hours each, of two representatives of Employer, and
Employer will be allowed (at its expense) to depose Employee for a period not to
exceed four hours; and (v) Employer or Employee may ask the arbitrator to grant
additional discovery to the extent permitted by AAA rules upon a showing that
such discovery is necessary.

 

                                                (i)            Nothing herein
will prevent either party from taking the deposition of any witness where the
sole purpose for taking the deposition is to use the deposition in lieu of the
witness testifying at the hearing and the witness is, in good faith, unavailable
to testify in person at the hearing due to poor health, residency and employment
more than 50 miles from the hearing site, conflicting travel plans or other
comparable reason.

                                                (j)            Arbitration must
be requested in writing no later than 6 months from the date of the party’s
knowledge of the matter disputed by the claim. A party’s failure to initiate
arbitration within the time limits herein will be considered a waiver and
release by that party with respect to any claim subject to arbitration under
this Agreement.

 

                                                (k)           Employer and
Employee consent that judgment upon the arbitration award may be entered in any
federal or state court that has jurisdiction.

 

                                                (l)            Except as
provided in Section 10.A., neither party will commence or pursue any litigation
on any claim that is or was subject to arbitration under this Agreement.

 

 

5

--------------------------------------------------------------------------------


 

                                                (m)          All aspects of any
arbitration procedure under this Agreement, including the hearing and the record
of the proceedings, are confidential and will not be open to the public, except
to the extent the parties agree otherwise in writing, or as may be appropriate
in any subsequent proceedings between the parties, or as may otherwise be
appropriate in response to a governmental agency or legal process.

 

11.           Covenant Not to Compete.  For purposes of this Section 11 only,
the term “Employer” shall mean, collectively, Employer and each of its
Affiliates. During the two-year period following termination of Employee’s
employment with Employer for any reason (or if this period is unenforceable by
law, then for such period as shall be enforceable) Employee will not engage in
any business offering services related to the current business of Employer,
whether as a principal, partner, joint venture, agent, employee, salesman,
consultant, director or officer, where such position would involve Employee in
any business activity in competition with Employer.  This restriction will be
limited to the geographical area where Employer is then engaged in such
competing business activity or to such other geographical area as a court shall
find reasonably necessary to protect the goodwill and business of the Employer.

 

                During the two-year period following termination of Employee’s
employment with Employer for any reason (or if this period is unenforceable by
law, then for such period as shall be enforceable) Employee will not interfere
with or adversely affect, either directly or indirectly, Employer’s
relationships with any person, firm, association, corporation or other entity
which is known by Employee to be, or is included on any listing to which
Employee had access during the course of employment as a customer, client,
supplier, consultant or employee of Employer and that Employee will not divert
or change, or attempt to divert or change, any such relationship to the
detriment of Employer or to the benefit of any other person, firm, association,
corporation or other entity.

 

During the two-year period following termination of Employee’s employment with
Employer for any reason (or if this period is unenforceable by law, then for
such period as shall be enforceable) Employee shall not, without the prior
written consent of Employer, accept employment, as an employee, consultant, or
otherwise, with any company or entity which is a customer or supplier of
Employer at any time during the final year of Employee’s employment with
Employer.

 

                Employee will not, during or at any time within three years
after the termination of Employee’s employment with Employer, induce or seek to
induce, any other employee of Employer to terminate his or her employment
relationship with Employer.

 

 

6

--------------------------------------------------------------------------------


 

12.           Goodwill.  Employee will not disparage Employer or any of its
Affiliates in any way which could adversely affect the goodwill, reputation and
business relationships of Employer or any of its Affiliates with the public
generally, or with any of their customers, suppliers or employees.  Employer
will not disparage Employee.

 

13.           Termination.

 

                A.            (i)            Employer or Employee may terminate
this Agreement upon Employee’s failure or inability to perform the services
required hereunder because of any physical or mental infirmity for which
Employee receives disability benefits under any disability benefit plans made
available to Employee by Employer (the “Disability Plans”), over a period of one
hundred twenty consecutive working days during any twelve consecutive month
period (a “Terminating Disability”).

 

                                (ii)           If Employer or Employee elects to
terminate this Agreement in the event of a Terminating Disability, such
termination shall be effective immediately upon the giving of written notice by
the terminating party to the other.

 

                                (iii)          Upon termination of this
Agreement on account of Terminating Disability, Employer shall pay Employee
Employee’s accrued compensation hereunder, whether Base Salary, Bonus or
otherwise (subject to offset for any amounts received pursuant to the Disability
Plans), to the date of termination.  For as long as such Terminating Disability
may exist, Employee shall continue to be an employee of Employer for all other
purposes and Employer shall provide Employee with disability benefits and all
other benefits according to the provisions of the Disability Plans and any other
Employer plans in which Employee is then participating.

 

                                (iv)          If the parties elect not to
terminate this Agreement upon an event of a Terminating Disability and Employee
returns to active employment with Employer prior to such a termination, or if
such disability exists for less than one hundred twenty consecutive working
days, the provisions of this Agreement shall remain in full force and effect.

 

                B.            This Agreement terminates immediately and
automatically on the death of the Employee, provided, however, that the
Employee’s estate shall be paid Employee’s accrued compensation hereunder,
whether Base Salary, Bonus or otherwise, to the date of death.

 

                C.            Employer may terminate this Agreement immediately,
upon written notice to Employee, for Cause.  For purposes of this Agreement,
Employer shall have “Cause” to terminate this Agreement only if Employer’s Board
of Directors determines that there has been fraud, misappropriation or
embezzlement on the part of Employee.

 

 

7

--------------------------------------------------------------------------------


                D.            Employer may terminate this Agreement immediately,
upon written notice to Employee, for any reason other than those set forth in
Sections 13.A., B. and C.; provided, however, that Employer shall have no right
to terminate under this Section 13.D. within one year after a Change in
Control.   In the event of a termination by Employer under this Section 13.D.,
Employer shall, within five days after the termination, pay Employee an amount
equal to two times the sum of the annual Base Salary rate in effect at the time
of termination plus the Bonus target in effect at the time of termination. For
the remainder of the Current Term, Employer shall continue to provide Employee
with medical, dental, vision and life insurance coverage comparable to the
medical, dental, vision and life insurance coverage in effect for Employee
immediately prior to the termination; and, to the extent that Employee would
have been eligible for any post-retirement medical, dental, vision or life
insurance benefits from Employer if Employee had continued in employment through
the end of the Current Term, Employer shall provide such post-retirement
benefits to Employee after the end of the Current Term.  For purposes of any
stock option or restricted stock grant outstanding immediately prior to the
termination, Employee’s employment with Employer shall not be deemed to have
terminated until the end of the Current Term.  In addition, Employee shall be
entitled to receive, as soon as practicable after termination, an amount equal
to the sum of (i) any forfeitable benefits under any qualified or nonqualified
pension, profit sharing, 401(k) or deferred compensation plan of Employer or any
Affiliate which would have vested prior to the end of the Current Term if
Employee’s employment had not terminated plus (ii) if Employee is participating
in a qualified or nonqualified defined benefit plan of Employer or any Affiliate
at the time of termination, an amount equal to the present value of the
additional vested benefits which would have accrued for Employee under such plan
if Employee’s employment had not terminated prior to the end of the Current Term
and if Employee’s annual Base Salary and Bonus target had neither increased nor
decreased after the termination.  For purposes of this Section 13.D., “Current
Term” means the two year period beginning at the time of termination.  For
purposes of this Section 13.D. and Section 13.E.,  “Change in Control” means a
change in control as defined in Employer’s 1997 Long Term Incentive Plan,
including all relevant modifications.

 

E.             This Agreement shall terminate automatically in the event that
there is a Change in Control and either (i) Employee elects to resign within 90
days after the change in Control or (ii) Employee’s employment with Employer is
actually or constructively terminated by Employer within one year after the
Change in Control for any reason other than those set forth in Sections 13.A.,
B. and C.  For purposes of the preceding sentence, a “constructive” termination
of Employee’s employment shall be deemed to have occurred if, without Employee’s
consent, there is a material reduction in Employee’s authority or
responsibilities or if there is a reduction in Employee’s Base Salary or Bonus
target from the amount in effect immediately prior to the Change in Control or
if Employee is required by Employer to relocate from the city where Employee is
residing immediately prior to the Change in Control.  In the event of a
termination under this Section 13.E., Employer shall pay Employee an amount
equal to two times the sum of the annual Base Salary rate in effect at the time
of termination plus the Bonus target in effect at the time of termination, all
stock options shall become

 

 

8

--------------------------------------------------------------------------------


 

immediately exercisable (and Employee shall be afforded the opportunity to
exercise them). For the remainder of the Current Term, Employer shall continue
to provide Employee with medical, dental, vision and life insurance coverage
comparable to the medical, dental, vision and life insurance coverage in effect
for Employee immediately prior to the termination; and, to the extent that
Employee would have been eligible for any post-retirement medical, dental,
vision or life insurance benefits from Employer if Employee had continued in
employment through the end of the Current Term,  Employer shall provide such
post-retirement benefits to Employee after the end of the Current Term. 
Employee’s accrued benefit under any nonqualified pension or deferred
compensation plan maintained by Employer or any Affiliate shall become
immediately vested and nonforfeitable and Employee also shall be entitled to
receive a payment equal to the sum of (i) any forfeitable benefits under any
qualified pension or profit sharing or 401(k) plan maintained by Employer or any
Affiliate plus (ii) if Employee is participating in a qualified or nonqualified
defined benefit plan of Employer or any Affiliate at the time of termination, an
amount equal to the present value of the additional benefits which would have
accrued for Employee under such plan if Employee’s employment had not terminated
prior to the end of the Current Term and if Employee’s annual Base Salary and
Bonus target had neither increased nor decreased after the termination. 
Finally, to the extent that Employee is deemed to have received an excess
parachute payment by reason of the Change in Control, Employer shall pay
Employee an additional sum sufficient to pay (i) any taxes imposed under section
4999 of the Code plus (ii) any federal, state and local taxes applicable to any
taxes imposed under section 4999 of the Code.  For purposes of this Section
13.E., “Current Term” means the two year period beginning at the time of
termination.

 

F.             Employee may resign upon 60 days’ prior written notice to
Employer.  In the event of a resignation under this Section 13.F., this
Agreement shall terminate and Employee shall be entitled to receive Employee’s
Base Salary through the date of termination, any Bonus earned but not paid at
the time of termination and any other vested compensation or benefits called for
under any compensation plan or program of Employer.

 

 

9

--------------------------------------------------------------------------------


 

G.            Upon termination of this Agreement as a result of an event of
termination described in this Section 13 and except for Employer’s payment of
the required payments under this Section 13 (including any Base Salary accrued
through the date of termination, any Bonus earned for the year preceding the
year in which the termination occurs and any nonforfeitable amounts payable
under any employee plan), all further compensation under this Agreement shall
terminate.

 

                H.            The termination of this Agreement shall not amend,
alter or modify the rights and obligations of the parties under Sections 7, 8,
9, 10, 11, and 12 hereof, the terms of which shall survive the termination of
this Agreement.

 

14.           Assignment.  As this is an agreement for personal services
involving a relation of confidence and a trust between Employer and Employee,
all rights and duties of Employee arising under this Agreement, and the
Agreement itself, are non-assignable by Employee.

 

15.           Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient, if in writing, and if delivered personally or by
certified mail to Employee at Employee’s place of residence as then recorded on
the books of Employer or to Employer at its principal office.

 

16.           Waiver.  No waiver or modification of this Agreement or the terms
contained herein shall be valid unless in writing and duly executed by the party
to be charged therewith.  The waiver by any party hereto of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by such party.

 

17.           Governing Law.  This agreement shall be governed by the laws of
the State of Ohio.

 

18.           Entire Agreement.  This Agreement contains the entire agreement of
the parties with respect to Employee’s employment by Employer.  There are no
other contracts, agreements or understandings, whether oral or written, existing
between them except as contained or referred to in this Agreement.

 

19.           Severability.  In case any one or more of the provisions of this
Agreement is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or other enforceability shall not affect any other
provisions hereof, and this Agreement shall be construed as if such invalid,
illegal, or unenforceable provisions have never been contained herein.

 

20.           Successors and Assigns.  Subject to the requirements of Paragraph
14 above, this Agreement shall be binding upon Employee, Employer and Employer’s
successors and assigns.

 

 

10

--------------------------------------------------------------------------------


 

21.           Confidentiality of Agreement Terms.  The terms of this Agreement
shall be held in strict confidence by Employee and shall not be disclosed by
Employee to anyone other than Employee’s spouse, Employee’s legal counsel, and
Employee’s other advisors, unless required by law.  Further, except as provided
in the preceding sentence, Employee shall not reveal the existence of this
Agreement or discuss its terms with any person (including but not limited to any
employee of Employer or its Affiliates) without the express authorization of the
President of Employer.  To the extent that the terms of this Agreement have been
disclosed by Employer, in a public filing or otherwise, the confidentiality
requirements of this Section 21 shall no longer apply to such terms.

 

                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed as of the day and year first above written.

 

 

 

Broadwing Inc.

 

 

 

 

By:

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

Thomas L. Schilling

 

 

11

--------------------------------------------------------------------------------